Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to Applicant’s amendment and remarks received on 5/23/2022. Claims 1-20 are pending in the application. Claims 1-3, 5, 7, 11, 14 and 15 have been amended.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Philip H. Burrus, IV (Reg. No. 45,432) on 7/28/2022.
Please amend the claims as follows:

(Currently Amended) A method in an electronic device, the method comprising:
detecting, with one or more sensors of the electronic device, a first actuation event input requesting performance of a status indicator configured as a band presented by a display on a perimeter portion of the display of the electronic device and circumscribing any other content presented on the display of the electronic device;
operating, by one or more processors operable with the one or more sensors, the status indicator in a first state in response to the first actuation event input;
detecting, with the one or more sensors, a second actuation event input while the status indicator is operating in the first state; and
in response to the detecting the second actuation event input, operating, by the one or more processors, the status indicator in a second state that is different from the first state;
the first state and the second state identifying a status function indicating a status of an authorized user of the electronic device, wherein the first state of the status indicator indicates the authorized user of the electronic device is busy and the second state of the status indicator indicates the authorized user of the electronic device is free.  
(Currently Amended) The method of claim 1, the status indicator presenting the words “do not disturb” when operating in the first state 
(Currently Amended) The method of claim 1 [[2]], the status indicator emitting red light when operating in the first state.
(Currently Amended) The method of claim 1 [[3]], the status indicator comprising a single band passing along the perimeter portion of the display 
(Currently Amended) The method of claim 1 [[3]], the status indicator emitting yellow light when operating in the second state.
(Currently Amended) The method of claim 1 [[5]], further comprising:
detecting, with the one or more sensors, a third actuation event input while the status indicator is operating in the second state; and
in response to the detecting the third actuation event input, operating, by the one or more processors, the status indicator in a third state that is different from either the first state or the second state.
(Currently Amended) The method of claim 6, the status indicator emitting green light when operating in the third state.
(Original) The method of claim 1, the first actuation event input comprising a gesture input translating the electronic device back and forth in three-dimensional space.
(Original) The method of claim 8, the gesture input translating the electronic device in a chopping motion in the three-dimensional space.
(Original) The method of claim 1, the first actuation event input comprising commencement of a calendar event in a calendaring application operable with the one or more processors. 
(Currently Amended) The method of claim 1, the first actuation event input comprising compression of one or both of a first arched bridging member and a second arched bridging member of a pre-formed display assembly spanning a major face and at least two minor faces of a device housing of the electronic device toward the device housing.
(Original) The method of claim 1, wherein the first actuation event input and the second actuation event input are different. 
(Original) The method of claim 12, wherein the first actuation event input comprises an incoming communication event and the second actuation event input comprises a calendar event in a calendaring application operable with the one or more processors.
(Currently Amended) An electronic device, comprising:
a display;
one or more sensors;
one or more processors operable with the one or more sensors; and
a status indicator configured as a band presented on the display on a perimeter portion of the display, circumscribing any other content presented on the display, and operable with the one or more processors in at least a first state and a second state that is different from the first state; and
the one or more processors operating the status indicator in the perimeter portion in a first state in response to a first actuation event input and transitioning operation of the status indicator from the first state to the second state upon the one or more sensors detecting a second actuation event input occurring while the one or more processors operate the status indicator in the first state;
the first state and the second state identifying a status function indicating a status of an authorized user of the electronic device, the first state of the status indicator indicating the authorized user of the electronic device is busy and the second state of the status indicator indicating the authorized user of the electronic device is free. 
(Currently Amended) The electronic device of claim 14, the first state and the second state further identifying whether the authorized user wishes to be disturbed 
(Original) The electronic device of claim 15, wherein the first actuation event input is different from the second actuation event input. 
(Original) The electronic device of claim 16, wherein one or both of the first actuation event input or the second actuation event input comprise gesture inputs translating the electronic device in three-dimensional space. 
(Original) The electronic device of claim 14, first state comprising a presentation of red light and the second state comprising a presentation of green light. 
(Currently Amended) A method in an electronic device, the method comprising:
detecting, with one or more sensors of the electronic device, a major axis of the electronic device moving in a chopping motion in three-dimensional space; 
causing, by one or more processors operable with the one or more sensors, presentation, by a display of the electronic device on a perimeter portion of the display of the electronic device, of a status indicator configured as a band circumscribing any other content presented on the display of the electronic device indicating a first status of an authorized user of the electronic device;
detecting, by the one or more sensors, the electronic device again moving in another chopping motion in the three-dimensional space while the status indicator is operating in the first state; and
in response to the one or more sensors detecting the electronic device again moving in the another chopping motion in the three-dimensional space, presenting on the perimeter portion of the display indicating a second status of the authorized user of the electronic device;
wherein the first state indicates [[an]] the authorized user of the electronic device is busy and the second state indicates the authorized user of the electronic device is free. 
(Original) The method of claim 19, wherein the first state comprises an emission of red light by one or both of a first arched bridging member and a second arched bridging member of a pre-formed display assembly comprising a unitary pre-formed glass fascia spanning at least three sides of the electronic device, and the second state comprises an emission of green light by the one or both of the first arched bridging member and the second arched bridging member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov